United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              April 13, 2007
                       FOR THE FIFTH CIRCUIT
                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30754
                          Summary Calendar
                       _____________________

JOHNNY L. JACKSON,

                                               Plaintiff - Appellant,

                              versus

PENSION BENEFIT GUARANTY CORP.,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
        for the Western District of Louisiana, Alexandria
                       USDC No. 1:06-CV-214
_________________________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Johnny L. Jackson appeals the district court’s dismissal of

his claims against Pension Benefit Guaranty Corp. (“PBGC”).          The

district court dismissed Jackson’s claims as barred by res judicata

because Jackson raised the same claims against PBGC in a previous

suit he filed in 2001.    Jackson argues on appeal, as he argued

below, that the PBGC Appeals Board undervalued the amount of his

pension payments.

     For the reasons stated by the district court, we AFFIRM.

Jackson’s claims are barred by res judicata because (1) the parties

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in the previous suit and present suit, Jackson and PBGC, are

identical; (2) a court of competent jurisdiction rendered a prior

judgment against Jackson on February 24, 2003; (3) the February 24,

2003 judgment was final and on the merits; and (4) Jackson raises

the same claims against PBGC that he raised in the previous suit.

See Matter of Howe, 913 F.2d 1138, 1143-44 (5th Cir. 1990).

     Accordingly, the judgment of the district court dismissing

Jackson’s claims is

                                                         AFFIRMED.




                                2